Citation Nr: 1738443	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  06-33 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from June 1970 to January 1972; from January 1982 to January 1985; and from January 1986 to December 1987. He had additional periods of service with the U.S. Army Reserve. The Veteran served in the Republic of Vietnam and his military decorations include the Combat Infantryman's Badge.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Jackson, Mississippi, Regional Office (RO). In January 2011, the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO. A hearing transcript is in the record. In October 2016, the Board remanded the appeal.


FINDING OF FACT

Obstructive sleep apnea originated during service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

On a January 1972 report of medical history at service separation, the Veteran reported frequent trouble sleeping. His service treatment records are otherwise silent as to sleep complaints or treatment.

October 2006 VA treatment records indicate that the Veteran underwent a sleep study and was diagnosed with obstructive sleep apnea. At his January 2011 DRO hearing, the Veteran reported that he had had symptoms of snoring and jerking, jumping, and kicking in his sleep for many years. He stated that after his friend told him about his sleep apnea, the Veteran sought treatment based on his own complaints and was subsequently diagnosed with sleep apnea.

In March 2011, the Veteran was afforded a VA respiratory disorders examination. The examiner noted the Veteran's 2006 diagnosis of sleep apnea and stated that the Veteran had a history of snoring, daytime drowsiness, and he would easily fall asleep during the day. The examiner did not advance an opinion as to the etiology of the Veteran's sleep apnea.

In October 2016, the Veteran was afforded a VA sleep apnea examination. The Veteran reported a history of loud snoring, others observing apneic spells, and daytime drowsiness. He reported that the symptoms began when he was on active duty in the 1980s. The examiner opined that the Veteran's reported symptoms "are suggestive and compatible with his diagnosis of obstructive sleep apnea." The examiner noted that, based on the Veteran's reported history, it is at least as likely as not that sleep apnea originated in service.

The Veteran is competent to report that his snoring and daytime drowsiness first began while on active duty. He is also competent to report that others informed him that he was having apneic spells beginning at that time. See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). The October 2016 VA examiner indicated that, based on the Veteran's report of symptoms beginning in the 1980s while on active duty, the Veteran's disorder more likely than not began in service. Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's sleep apnea first began while on active duty and has continued since that time. Therefore, service connection is warranted and the claim is granted.


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


